UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6915



RICKEY EUGENE DALTON,

                                            Petitioner - Appellant,

          versus


DIRECTOR, Virginia Department of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-03-142-7)


Submitted: December 22, 2003              Decided:   February 3, 2004



Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rickey Eugene Dalton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rickey Eugene Dalton, a state prisoner, seeks to appeal

the district court’s order denying relief on his petition filed

under 28 U.S.C. § 2254 (2000).        An appeal may not be taken from the

final order in a § 2254 proceeding unless a circuit justice or

judge    issues    a   certificate     of    appealability.         28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)    (2000).    A    prisoner   satisfies      this   standard   by

demonstrating that reasonable jurists would find both that his

constitutional     claims   are   debatable    and   that    any   dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 338 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir.), cert. denied, 534 U.S. 941 (2001).                  We have

independently reviewed the record and conclude that Dalton has not

made the requisite showing.        Accordingly, we deny a certificate of

appealability and dismiss the appeal.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     DISMISSED


                                     - 2 -